Title: To James Madison from Edward Carrington, 15 [14] November 1788
From: Carrington, Edward
To: Madison, James


My dr sir,
Richmond Nov. 15 [14]. 1788
I had the pleasure to write you on the 9th. or 10th. Inst. and inclosed the Journals to the 6th. In these you had the Resolutions which had been agreed to upon the subject of a Convention—and you must also have seen that these resolutions were refered to a Committee for the purpose of having letters drawn according to the matter of them. The letters were reported last tuesday, and have today been under the consideration of a Committee of the whole—they are agreed to but we have lessened the Majority considerably by proposing drafts conforming to the resolutions of the Convention in June, and insisting that the people in that Convention had pointed out the mode in which amendments should be sought, and that the Assembly ought not to divert the course of their pursuit. The drafts which we proposed are accompanied with reasons addressed to the people with a veiw that they may see that the minority were for the most speedy & safe mode of gaining the desired object. For our amendment there were 49 yeas & 71 Nays. The drafts that are agreed to are drawn in a Stile which, I think, would of itself alone place the authors of the measure in a disadvantageous light. The journals will be printed by the next post, when I will transmit them. It has hitherto been unfortunate that the federalists in the House have not acted in proper Concert—we are however getting Martialed and I hope we shall, at least, upon every occasion be able to shew a respectable Minority.
The Bill for district Elections of Representatives passed our House yesterday—the Anti’s have levelled every effort at you—the point of residence in the district is carried by some of the Feds having at an early period committed themselves upon that side. Your district is composed of the Counties of Amherst, Albemarle, Louisa, Orange Culpepper, Spotsylvania Goochland & Fluvanna—we wished to get Fauquier but the powers of the Anti’s were too strong for us. You will have active Freinds in Culpepper Spotsylvania Albemarle & Fluvanna—orange & Louisa will, it is supposed require no prompting. Your Freinds wish you however to come into this district at an early period, in order to Counteract a number of reports which may take hold upon the Minds of the people—it is busily circulated that you declared in Convention that the Constitution required no alteration whatever. It is as yet doubted whether Mr. Strother, or Mr. W. Cabel the Elder, will be your opponent—the latter however will not, unless upon the principle of having the strongest Interest of the two, and having reason to doubt whether the other will be able to exclude you—no effort will be left untried for effecting their purpose.
I have seen a letter of yours to Mr. Turberville which I think you ought to permit to be published as yours—it is calculated at once to give the lye to the reports I have mentioned, & to condemn the measure of a Convention. I wish you would consider this Matter, and should you not disapprove, permit the publication to take place—even Mr. Henry has asserted in the House that you was against, or unfreindly, to amendments. Your Freinds from the district will write you & therefore I will not say more on the point of yr. Election—you may however depend on meeting with all the opposition that can be brought into practice against you.
Present me to the President and beleive me to be, my dr sir with great sincerity yr. Affe. Freind & Hl St.
Ed. Carrington
P. S. The Govr. will take his seat in the House tomorrow.
